DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.  
Status of Action/Claims
Receipt of Remarks/Amendments filed on 4/14/2022 is acknowledged. Claims 68-70 and 77-79 are currently pending. Claims 68-70 have been amended. Claims 77-79 have been withdrawn. Accordingly, claims 68-70 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 

Withdrawn Objections/Rejections
Applicant’s arguments/amendments, filed 4/14/2022, with respect to the objection to specification have been fully considered and are persuasive. The objection to specification made in the previous final rejection is withdrawn. The arguments are persuasive because applicant have amended the specification as suggested by the examiner. 
Applicant’s arguments/amendments, filed 4/14/2022, with respect to the claim objections have been fully considered and are persuasive. The claim objection made in the previous final rejection is withdrawn. The arguments are persuasive because applicant have amended the claims as suggested by the examiner to overcome the claim objections in the previous final rejection. 
Applicant’s arguments/amendments, filed 4/14/2022, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections made in the previous final rejection have been withdrawn. The arguments are persuasive because applicant have amended claim 68 to delete the recitation “discreet” which rendered the claim indefinite. Further, applicant have amended claim 68 to clarify that the multiple layers are adjusted with a pH adjusting agent. 

Claim Interpretation
Claim 68 and the claims that depend from claim 68 contain the transitional language “consisting essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant's invention. PPG Industries Inc. V Guardian Industries Corp. 48 USPQ2d 1351 (Fed. Cir. 1998) and In re De Lajarte 337 F.2d 870, 143 USPQ 256 (CCPA 1964) See MPEP 2111.03.
Claim 68 recites “an active agent comprising a biopolymer having a molecular weight of between 627 Da to 4 kDa, or between 3.7kDa to 70 kDa, comprising a bovine serum albumin (BSA), glucagon-like peptide 1 or analog, dabigatran ethexylate mesylate”. It is interpreted that a biopolymer having a molecular weight of between 627 Da to 4 kDa, or between 3.7kDa to 70 kDa is comprised of the agents recited above, including glucagon-like peptide 1 or analog. Thus, it is interpreted that a glucagon-like peptide 1 or analog such as liraglutide falls within a biopolymer having a molecular weight of between 627 Da to 4 kDa, or between 3.7kDa to 70 kDa. 

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Stranska (WO 2012/097763 A2; Jul. 26, 2012) in view of Krasner (PLOS ONE, May 2014, vol. 9, issue 5) and Carver (US 2010/0291160 A1; Nov. 18, 2010). 
Stranska throughout the reference teaches a carrier for oromucosal, especially sublingual administration of physiologically active medicinal drug substances (Abstract). The reference in Example 1 discloses a biodegradable layer of nanofibers with caffeine (active agent) covered with a non-biodegradable layer (i.e. protective layer). It teaches that polyurethane (PUR) was selected to serve as a non-biodegradable layer and polycaprolactone (PCL) was used as a biodegradable layer. As stated in paragraph 0024 of the instant specification, polycaprolactone is a water soluble and/or a biodegradable polymer. Thus the biodegradable layer of nanofibers with caffeine in Stranska reads on the active layer comprising an active agent and the water soluble and or biodegradable polymer and also reads on the active layer being solublilized in the mouth cavity. Further, the instant specification state polyurethane being a hydrophobic/water insoluble polymer (Para 0086). Therefore, polyurethane selected to serve as a non-biodegradable covering layer reads on the instantly claimed protective layer comprised of water insoluble polymer. The Stranska reference discloses that the layer of polymer nanofibers containing the active substance covered from one side with covering layer, while the free side of layer of nanofibers is designated for contact with the sublingual mucosa and enables penetration of the active into this wall. Stranska also teaches that for an easy fixation on the wall of the mouth cavity, the layer of polymer nanofibers is on one of its sides provided with adhesive means (i.e. mucoadhesive layer) (see: Page 4, lines 5-11). The reference discloses that the covering layer is impermeable for saliva and substances contained in the mouth cavity and prevents leaching of physiologically active substances from the carrier into the mouth cavity. (Page 11, lines 3-14). Essentially, the reference is teaching that the active agent is released from the biodegradable layer (i.e. active layer comprising the active agent and the water soluble and/or biodegradable polymer) and thus reads on the instantly claimed recitation of claim 69, wherein the active agent is released from the active layer. Also, Stranska teaches a nanofiber formulation which is structurally the same as the instant claims and thus the release and solubility rates and timing would necessarily be the same as instantly claimed. Further, example 4 of the Stranska discloses the nanofibrous carrier with the active nabumetone, belonging to the group of non-steroidal anti-inflammatory drugs (NSAID) used to cure inflammations (see Example 4). Additionally, the Stranska reference teaches that for drugs and/or other physiologically active substances which cannot be incorporated into the layer of nanofibers during spinning, e.g. insulin (a peptide hormone), these substances are impregnated into the layer of polymer nanofibers (Page 16, line 6-9). As discussed supra, Stranska teaches the carrier with multiple layers of nanofibers and particular polymer types such the ones recited in the instant claims and thus as per the claim interpretation above, it reads on the claimed recitation wherein “each layer of the multiple discreet layers is adjusted to have a specific dissolution characteristic at a predetermined pH range”. 

The teachings of Stranska have been set forth above.
Stranska does not teach the active agent being glucagon-like peptide 1 analog such as the ones recited in the instant claims. However, this deficiency is cured by Krasner.
Krasner teaches glucagon like peptide analog liraglutide which inhibits endothelial cell inflammation and reduces the risk of cardiovascular disease in diabetic patients. It teaches that liraglutide reduced inflammatory responses to TNF-alpha and LPS stimulations and that liraglutide exerts strong anti-inflammatory effect on human aortic endothelial cells. (see: Title; Abstract). 
Stranska also does not teach wherein the nanofiber carrier layers are adjusted with a pH adjusting agent to create a pH level upon dissolution. However, this deficiency is cured by Carver.
Carver throughout the reference teaches pharmaceutical system for trans-membrane delivery. Carver teaches the drug delivery system comprises a pH adjusting vehicle/agent which facilitates the absorption of the therapeutic agents by altering the pH of the drug delivery system at the site of administration (see: Abstract; Summary of Invention; Para 0047).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Stranska to incorporate the teachings of Krasner and include liraglutide, a glucagon-like peptide-1 analog into the formulations of Stranska which disclose the active substance being a nonsteroidal anti-inflammatory drug (NSAID). One would have been motivated to do so because Krasner teaches glucagon like peptide analog liraglutide which inhibits endothelial cell inflammation and reduces the risk of cardiovascular disease in diabetic patients. It teaches that liraglutide reduced inflammatory responses to TNF-alpha and LPS stimulations and that liraglutide exerts strong anti-inflammatory effect on human aortic endothelial cells. As discussed supra, Stranska also teaches a formulation comprising NSAID which has anti-inflammatory effect and thus one skilled in the art looking to treat pro-inflammatory responses in diabetic patients and reduce the risk of cardiovascular disease in diabetic patients would have been motivated to also include the glucagon-like peptide-1 analog into the formulation of Stranska. Further, as discussed above, the Stranska reference teaches that for drugs and/or other physiologically active substances which cannot be incorporated into the layer of nanofibers during spinning, e.g. insulin (a peptide hormone), these substances are impregnated into the layer of polymer nanofibers. Thus, one skilled in the art would have reasonable expectation of success of including a glucagon-like peptide-1 analog because Stranska teaches that peptides such insulin used to treated diabetes can be impregnated into the layer of the polymer nanofibers. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Stranska to incorporate the teachings of Carver and include a pH adjusting agent into the oromucosal nanofiber carrier of Stranska. One would have been motivated to do so because Carver teaches the pH adjusting vehicle/agent in the oromucosal drug delivery system facilitates the absorption of the therapeutic agents by altering the pH of the drug delivery system at the site of administration. Both Stranska and Carver teach oromucosal drug delivery systems and one skilled in the art would have been motivated and have a reasonable expectation of success to include a pH adjusting agent because per the teachings of Carver, pH adjusting agents can facilitate the absorption of therapeutic agents (e.g. through the oromucosal membrane). Further, the addition of a pH adjusting agent would necessarily create a pH level upon dissolution, as recited in instant claim 68. 
With regards to Example 1 of the Stranska reference, even though the example does not disclose using an NSAID or a glucagon-like peptide-1 analog, the reference throughout and in other examples teaches various active drugs that can be incorporated and discloses both NSAID in Example 4 and also teaches a peptide such as insulin used to treat diabetes are added in the nanofiber carrier formulation. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
With respect to the instantly claimed recitation wherein “the nanofiber protective layer and the nanofiber active layer are prepared using a needle-free electrospinning process”, this limitation is directed to a method of preparing the nanofiber carrier whereas the claims are directed to a method of using the nanofiber carrier. The prior art references cited above teach all the method steps of using the nanofiber carrier and thus the prior art reads on the instantly claimed invention.
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 4/14/2022, with respect to the 103 rejection have been fully considered but they are not persuasive. 
Applicant argued that Stranska does not disclose adjusting pH with a pH adjusting agent and that applicant’s invention aims to solve a different problem than that of Stranska’s.
In response, applicant is directed to the new 103 rejection above over Stranska in view of Krasner and Carver.  As discussed supra, Carver teaches the pH adjusting vehicle/agent in the oromucosal drug delivery system facilitates the absorption of the therapeutic agents by altering the pH of the drug delivery system at the site of administration. Thus, one would have been strongly motivated to include a pH adjusting agent in the formulation of Stranska to facilitate the absorption of the therapeutic agent. Additionally, even in the case the prior art aims to solve a different problem than that of instant application, the above cited prior art references render obvious the method and the formulation recited in the instant claims. Particularly, the Carver reference teaches that inclusion of pH adjusting agent for enhancing absorption (increasing bioavailability) was known in the art and thus applicant’s argument of including a pH adjusting agent in the formulation as being novel is not persuasive at this time.    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,789,060 B2 in view of Stranska (WO 2012/097763 A2; Jul. 26, 2012), Krasner (PLOS ONE, May 2014, vol. 9, issue 5) and Carver (US 2010/0291160 A1; Nov. 18, 2010).
The ‘060 patent claims a carrier for oromucosal administration of physiologically active substances comprising a layer of polymer nanofibers which comprises a releasable active drug substance. One side of the polymer nanofibers comprises an adhesive which is contacted with a sublingual surface of a mouth and one side comprises a covering layer that overlaps the polymer nanofibers and the covering layer is adapted to prohibit leaching of the releasable drug and/or other physiologically active substance from the layer of polymer nanofibers to outside of the adhesion location and into the mouth cavity. It teaches that the active drug substance is/are component of the nanofibers (i.e. active layer). It teaches the active drug is impregnated into the layer of nanofibers. It also teaches the active drug is released from the carrier at the adhesion location and not within the mouth cavity of the subject. ‘060 teaches at least one flexible layer of polymer nanofibers produced by needleless electrostatic spinning. 
The ‘060 patent does not teach the polymer in the active layer is a water soluble/biodegradable polymer and it does not teach the covering layer (i.e. protective layer) comprises the instantly claimed water insoluble polymer. Also, the ‘060 patent does not teach the active agents recited in instant claim 70. However, these deficiencies are cured by Stranska.  
As discussed supra, Stranska discloses a structurally similar nanofiber carrier formulation. The Stranska reference discloses that the layer of polymer nanofibers containing the active substance covered from one side with covering layer, while the free side of layer of nanofibers is designated for contact with the sublingual mucosa and enables penetration of the active into this wall. The reference discloses that the covering layer is impermeable for saliva and substances contained in the mouth cavity and prevents leaching of physiologically active substances from the carrier into the mouth cavity. The reference in Example 1 discloses a biodegradable layer of nanofibers with caffeine (active agent) covered with a non-biodegradable layer (i.e. protective layer). It teaches that polyurethane (PUR) was selected to serve as a non-biodegradable layer and polycaprolactone (PCL) was used as a biodegradable layer. Moreover, example 4 of the Stranska discloses the nanofibrous carrier with the active nabumetone, belonging to the group of non-steroidal anti-inflammatory drugs (NSAID) used to cure inflammations (see Example 4).  
The ‘060 patent also does not teach the active agent being glucagon-like peptide 1 or analog. However, this deficiency is cured by Krasner. 
Krasner teaches glucagon like peptide analog liraglutide which inhibits endothelial cell inflammation and reduces the risk of cardiovascular disease in diabetic patients. It teaches that liraglutide reduced inflammatory responses to TNF-alpha and LPS stimulations and that liraglutide exerts strong anti-inflammatory effect on human aortic endothelial cells. (see: Title; Abstract). 
The ’060 patent also does not teach wherein the nanofiber carrier layers are adjusted with a pH adjusting agent to create a pH level upon dissolution. However, this deficiency is cured by Carver.
Carver throughout the reference teaches pharmaceutical system for trans-membrane delivery. Carver teaches the drug delivery system comprises a pH adjusting vehicle/agent which facilitates the absorption of the therapeutic agents by altering the pH of the drug delivery system at the site of administration (see: Abstract; Summary of Invention; Para 0047).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the ‘060 patent to incorporate the teachings of Stranska, Krasner and Carver and have the ‘060 patent’s nanofiber polymer containing the active be comprised of polycaprolactone (i.e. water soluble polymer) and have the covering layer comprised of polyurethane (i.e. water insoluble polymer). Both ‘060 and Stranska essentially teach the same formulation wherein the active layer comprises the polymer and active which is attached to the mucosa wall and the drug is released and the covering layer is the protective layer which prevents the drug from leaving the active layer and prevents other substances entering in. For this to occur, the polymer containing the active drug would necessarily be water soluble or biodegradable and the protective layer would necessarily be water insoluble to not let the saliva enter or let the drug leave. One would have been motivated to incorporate the teachings of Stranska with a reasonable expectation of success because the Stranska reference teaching the same formulation further exemplifies the specific water soluble/biodegradable polymer and the water insoluble polymer. Thus, it would have been obvious to one skilled in the art to include the specific water soluble polymers and water insoluble polymers in the protective and active layer of ‘060 patent. Moreover, it would have been obvious to one skilled in the art to include nebumatone (NSAID) as the active agent because ‘060 claims active agent in general to be included in the formulation and it would have been obvious to include the active such as nebumatone based on the indication/disease that needs to be treated. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘060 patent to incorporate the teachings of Stranska, Krasner and Carver and include liraglutide, a glucagon-like peptide-1 analog into the formulations of ‘060. One would have been motivated to do so because Krasner teaches glucagon like peptide analog liraglutide which inhibits endothelial cell inflammation and reduces the risk of cardiovascular disease in diabetic patients. It teaches that liraglutide reduced inflammatory responses to TNF-alpha and LPS stimulations and that liraglutide exerts strong anti-inflammatory effect on human aortic endothelial cells. As discussed supra, Stranska also teaches a formulation comprising NSAID which has anti-inflammatory effect and thus one skilled in the art looking to treat pro-inflammatory responses in diabetic patients and reduce the risk of cardiovascular disease in diabetic patients would have been motivated to also include the glucagon-like peptide-1 analog into the formulation of ‘060. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘060 patent to incorporate the teachings of Stranska, Krasner and Carver and include a pH adjusting agent into the oromucosal nanofiber carrier of Stranska. One would have been motivated to do so because Carver teaches the pH adjusting vehicle/agent in the oromucosal drug delivery system facilitates the absorption of the therapeutic agents by altering the pH of the drug delivery system at the site of administration. Both ‘060 and Carver teach oromucosal drug delivery systems and one skilled in the art would have been motivated and have a reasonable expectation of success to include a pH adjusting agent because per the teachings of Carver, pH adjusting agents can facilitate the absorption of therapeutic agents (e.g. through the oromucosal membrane). Further, the addition of a pH adjusting agent would necessarily create a pH level upon dissolution, as recited in instant claim 68. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments
Applicant's arguments filed 4/14/2022, with respect to the double patenting rejection have been fully considered but they are not persuasive. 
	With regards to the double patenting rejection, applicant argued that Stranska disclosure is not prior art to the present application and that Stranska and Patent ‘060 are identical disclosure since ‘060 patent is a US national stage application of Stranska.
	In response, as pointed out in the previous advisory action (5/15/2022), the present application claims priority to provisional application, 62287863, which was filed on 1/27/2016. Stranska has a publication date of 7/26/2012, which is more than one year than the earlier effective filing date of the present invention. Thus, applicant’s argument regarding Stranska not being prior art to the present application is not persuasive at this time. See MPEP 804. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616